DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.

Status of Claims
The amendments and arguments filed on 12/29/2021 are acknowledged and have been fully considered.  Claims 9-16 are now pending.  Claims 1-8 are canceled; claims 9, 11, and 14 are amended; no claims are withdrawn; no claims are new.
Claims 9-16 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 9-12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Honma et al. (JP2012067024, cited on IDS filed 10/18/2019, citations from machine translation) in view of Araki et al. (JP2005036001, cited on IDS filed 10/18/2019).
	Honma et al. teaches a stable skin care preparation for external use that is in the form of an oil-in-water-type emulsified product containing large-sized oily particles (see abstract).  Honma et al. teaches that each of the oily particles contains a solid oily fraction and that the oily particles are 0.05-10mm in average size (see abstract).  Honma et al. teaches that in addition to the solid oil component, other oil components are blended in the oil particles, such as dextrin fatty acid esters and liquid oils (see page 2).  Honma et al. teaches that a solid oil film is formed (encapsulated) on the outer surface of the oil particles, and adhesion between oil particles can be suppressed (see page 2).  Honma et al. teaches that the solid oils used can be selected from a group which includes hydrogenated jojoba oil, ceresin, solid paraffin, and microcrystalline wax.  Honma et al. teaches that the external preparation may further include other optional components in the oil phase, including oil-soluble pigments and UV scattering agents such as fine particle titanium oxide and fine particle zinc oxide (see page 3). Honma et al. teaches an example with 1.2% Candelilla wax, 0.06% Dextrin palmitate, 3.6% Tetra-2-ethylhexanoic acid pentaerythrit, and 2.4% Dimethylpolysiloxane, which reads on ~0.8% dextrin in the oil phase (i.e. 2% by mass or less of dextrin fatty acid esters relative to the overall mass of the oil phase, see Example 1).
	Although Honma et al. suggests oil-soluble pigments and UV scattering agents such as fine particle titanium oxide and fine particle zinc oxide in the oil phase, Honma et al. does not specifically teach a powder enclosed within the oil particles.
	Araki et al. teaches an external composition containing oily particles (see abstract).  Araki et al. teaches dispersing the oily particles in an aqueous phase (i.e. a water phase, see abstract). Araki et al. teaches the particle diameter of the oily particles is 0.05-10mm (see abstract). Araki et al. teaches the use of liquid oil and a solid oil, where a film of the solid oil is formed on the outside of the oil particles which suppresses adhesion of the particles (see page 2). Araki et al. teaches that the solid oils used can be selected from a group which includes hydrogenated jojoba oil, ceresin, solid paraffin, and microcrystalline wax.  Araki et al. teaches that an ultraviolet scattering agent is contained in the oil particles such as fine particle titanium oxide and fine particle zinc oxide (i.e. each oil-based particle enclosing a powder, see page 3).  In Example 5, Araki et al. specifically teaches dispersing titanium dioxide in the oil phase component.
	Regarding claim 9, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a fine particle titanium oxide to the oil phase particles as taught by Araki et al. in the composition of Honma et al.  One would be motivated to do so with a reasonable expectation of success as Honma et al. suggests the addition of oil-soluble pigments and UV scattering agents such as fine particle titanium oxide and fine particle zinc oxide in the oil phase, and Araki et al. teaches the addition of fine particle titanium oxide to oil phase particles of a similar composition.

Regarding claim 11, Araki et al. teaches an example with dispersing titanium dioxide in the oil phase component with 0.8% fine titanium oxide powder (see Example 9), which reads on the titanium oxide powder being 5% by weight of the total oil phase (0.8/16*100 = 5%).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the amount of titanium oxide powder taught by Araki et al. in the composition of Honma et al.  One would be motivated to do so with a reasonable expectation of success as Araki et al. teaches 5% by weight of titanium oxide powder can be successfully utilized in a similar composition. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Regarding claim 12, Honma et al. teaches a carboxyvinyl polymer (see abstract) and further teaches that the carboxyvinyl polymer can be an alkyl-modified carboxyvinyl polymer (see page 2).
Regarding claim 15, Honma et al. teaches skin care preparation (i.e. a cosmetic, see abstract). 
	Regarding claim 16, Honma et al. teaches an oil-in-water-type emulsified product (see abstract).

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Honma et al. (JP2012067024, cited on IDS filed 10/18/2019) and Araki et al. (JP2005036001) further in view of Mohammadi et al. (US 2011/0171288).
The teachings of Honma et al. and Araki et al. have been set forth above.  Additionally Honma et al. suggest the use of a surfactant (see page 3).
Honma et al. and Araki et al. do not teach that not more than 0.0005% by mass of surfactant or that the surfactant does not have an HLB of less than 7.
Mohammadi et al. teaches topical cosmetic compositions (see [0001]).  Mohammadi et al. teaches that the composition may contain one or more surfactants, especially if the composition is an emulsion (see [0149]).  Mohammadi et al. teaches that the surfactant may range from about 0.001 to 30% by weight of the composition (see [0149]). Mohammadi et al. teaches that the surfactant can have an HLB ranging from about 2 to 18, with the HLB most preferably about 4 to 6 (see [0153]). Mohammadi et al. teaches that the surfactant can be selected from a group which includes sorbitan sesquiisostearate (see [0167]) and lauryl PEG-9 polydimethylsiloxyethyl dimethicone (see [0157]).  Mohammadi et al. teaches that the composition can include particulate materials (see [0191]), including materials such as titanium dioxide (see [0193]).
Regarding claims 13 and 14, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize not more than 0.005% by mass of a surfactant with an HLB of less than 7 as taught by Mohammadi et al. in the composition of Honma et al. and Araki et al.  One would be motivated to do so with a reasonable expectation of success as Honma et al. teaches the use of a surfactant, and Mohammadi et al. teaches that in a similar cosmetic prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Additionally it is noted that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant's arguments and the Declaration filed 12/19/2021 have been fully considered but they are not persuasive. 
Applicant argues that Honma teaches that the dextrin palmitate is added to the water phase and dissolved, and that including the dextrin ester in the oil phase is the basis of Araki’s invention.  However, the claims are drawn to an oil-in-water emulsion, not to a method of making where the dextrin palmitate is added to a specific phase.
Applicant argues that Araki explicitly teaches that 5-40% of dextrin fatty acid esters is required (preferably from 10 to 25%) to obtain stable oil particles.  Applicant argues that Araki teaches that when the content of the dextrin fatty acid ester is less than 5% by mass of the entire oil phase component, the oil monoparticles tend to be In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues that Table 1 shows that solid oils other than candelilla wax cannot achieve a sufficient dispersibility and particle formation properties without powder since candelilla wax has sufficient dispersibility and particle formation properties even without powder.  Applicant argues that it is clear that Honma selected and blended a specific solid oil that has no problems with dispersibility and particle formations even without powder.  However, "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Further, 
Applicant argues that Honma does not describe or teach that powder is necessary for achieving dispersibility and particle formation properties when using these solid oils instead of candelilla wax.  However, "the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  In the instant case, Honma et al. teaches that the external preparation may further include other optional components in the oil phase, including oil-soluble pigments and UV scattering agents such as fine particle titanium oxide and fine particle zinc oxide (see page 3) and Araki et al. specifically teaches that an ultraviolet scattering agent is contained in the oil particles such as fine particle titanium oxide and fine particle zinc oxide (i.e. each oil-based particle enclosing a powder, see page 3).  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 
Applicant argues that Araki teaches away from the use of less than 5% by weight of dextrin esters. However, "the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  In the instant case, while Araki teaches that if the content of the dextrin fatty acid ester is less than 5% by mass of the total oil phase component, the oily particles tend to be brittle, there is no criticism, discrediting, or otherwise discouraging the amount of dextrin esters used.  Further, Honma et al. teaches that ~0.8% dextrin can be successfully utilized in the formation of an oil-in-water-type emulsified product containing large-sized oily particles.
Applicant argues that the Declaration describes an experiment in which a composition prepared with 1% by mass of dextrin palmitate relative to the mass of the composition (about 9% by mass relative to the mass of the oil-based particles) fails to form particles at all. Applicant argues that the Declaration shows dextrin palmitate is not In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  In the instant case, Honma et al. teaches an example with 1.2% Candelilla wax, 0.06% Dextrin palmitate, 3.6% Tetra-2-ethylhexanoic acid pentaerythrit, and 2.4% Dimethylpolysiloxane, which reads on ~0.8% dextrin in the oil phase (i.e. 2% by mass or less of dextrin fatty acid esters relative to the overall mass of the oil phase, see Example 1).  Thus, it is reasonably expected from the teachings of the prior art that the solid particles can be formed with low amounts of dextrin palmitate.  Regarding Applicant’s argument that dextrin palmitate is not needed at all in the presently-claimed compositions, Applicant is reminded that the claims do not exclude the presence of dextrin palmitate.  Further, the composition Applicant is basing this argument on does not read on the instant claims, as candelilla wax is not a species recited as the solid oil.
Applicant argues that Mohammedi discloses is a span of five orders of magnitude regarding the amount of surfactant.  However, as noted in the rejection of record, MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Additionally it is noted that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Applicant argues that the teachings of Mohammedi are not enabling.  However, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Further, prior art is presumed to be operable/enabling (see MPEP 2121).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize not more than 0.005% by mass of a surfactant with an HLB of less than 7 as taught by Mohammadi et al. in the composition of Honma et al. and Araki et al.  One would be motivated to do so with a reasonable expectation of success as Honma et al. teaches the use of a surfactant, and Mohammadi et al. teaches that in a similar cosmetic formulation 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Melissa L Fisher/Primary Examiner, Art Unit 1611